Citation Nr: 0602956	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to May 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that awarded service connection and 
noncompensable (0 percent) rating for a left knee disability 
(status post-operative arthroscopic repair, meniscus tear of 
the left knee); and that denied service connection for a low 
back disability (claimed as upper and lower back pain).

The claim for an initial compensable rating for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claims has been obtained.

2.  A back disability, described as thoracic/lumbar spine 
somatic dysfunction, was manifested during the veteran's 
active service and has continued to the present time.


CONCLUSION OF LAW

A back disability (thoracic/lumbar spine somatic dysfunction) 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and October 
2002; a rating decision from January 2003; and a statement of 
the case in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the service connection 
claim.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
presumed for certain chronic diseases, including arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In September 2001, the veteran was treated for lower back 
pain after climbing down a ladder from the main deck of a 
ship while carrying a heavy trash can that necessitated his 
bending over with every step.  On examination, he had 
tenderness to palpation of L5-S1, crepitus, and limited range 
of motion.  The assessment was lower back muscle strain with 
muscle spasm.  

The veteran was treated for tightness and pain in the mid-
left back at the Keesler Air Force Base Hospital emergency 
room in September 2002.  He reported having had back pain for 
the past year.  Examination revealed paravertebral muscle 
tenderness, and the impression was thoracic/lumbar somatic 
dysfunction.  

On VA examination in November 2002, the diagnosis was history 
of recurrent lower and upper back pain and spasm that was 
asymptomatic at the time of the examination; the examination 
itself was unremarkable.  Also, X-rays of the lumbar and 
thoracic spines were normal.  However, the examiner commented 
that the veteran had sought medical attention for back pain 
in September 2002 and that he had been prescribed two days of 
rest by a doctor.

The evidence demonstrates that the veteran has had ongoing, 
chronic, recurrent low back problems starting the year before 
separation from service.  While the September 2002 VA 
examination found the condition to be asymptomatic, the 
veteran states that he continues to have occasional problems 
with his low back, and the evidence certainly shows that he 
has had spasms, tenderness, and back pain.  Additionally, he 
has been diagnosed with thoracic/lumbar spine somatic 
dysfunction.  Although the precise nature of this disability 
may best be resolved by the RO in the first instance, the 
Board concludes that there is sufficient evidence to warrant 
service connection for a back disability that is now 
described as thoracic/lumbar spine somatic dysfunction.  The 
Board has considered the benefit of the doubt in granting 
service connection.  38 U.S.C.A. § 5107(b) (West 2002).





ORDER

Service connection for a back disability (thoracic and lumbar 
spine somatic dysfunction) is granted.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the claim for an initial compensable 
rating for a left knee disability.

During service, in 1999, the veteran underwent surgery for a 
medial meniscus tear of the left knee.  The post-operative 
diagnosis was degenerative arthritis with grade 3 
chondromalacia of the medial femoral condyle and a flap tear 
of the anterior part of the cartilaginous surface of the 
anterior tibia at the junction of the anterior meniscus.  
Thereafter, he continued to present with mild osteoarthritis.

The veteran underwent VA examinations, including of the 
joints, in September 2002.  At that time, his left knee had 
range of motion from 0 to 135 degrees with mild pain on 
motion and slight patellofemoral crepitation during maximum 
flexion.  He also had some tenderness to palpation around the 
medial patellofemoral joint and some mild pain with patellar 
compression.  He did not have ligamentous instability.  He 
did have some grinding on McMurray testing, and he could 
squat only partially with some increase in pain.  The 
impression was left knee pain with torn meniscus, per history 
- status post diagnostic arthroscopy and limited 
chondroplasty.  An X-ray revealed no arthritis, fracture, 
dislocation, bone destruction, or joint effusion of the left 
knee.

However, the veteran states that his condition has worsened 
since this VA examination.  He states that he had been taking 
Celebrex to manage his pain, but that he now is not taking 
that medication and has concomitant increase in pain and 
limitation.  Indeed, on VA treatment in August 2003, the 
veteran had crepitus with manipulation of the left knee and a 
diagnosis of arthritis of the left knee.  

On remand, the RO should also obtain an examination to 
address the current severity of the left knee disability.  
The examination should also address any functional limitation 
of motion due to pain, such as when painful motion commences 
in degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2005).  The September 2002 
VA examination had identified mild painful motion, but it is 
not clear precisely when the painful motion begins in 
degrees.  

In addition, there is conflicting evidence as to whether the 
veteran now has arthritis of the left knee.  Post-operatively 
during service, the veteran did have arthritis.  However, the 
September 2002 VA examination and the supporting X-ray 
revealed a normal left knee and no evidence of arthritis.  
Given the extreme disparity between examinations that are so 
near to each other in time, the RO should obtain an 
examination to resolve this difference in findings.  This is 
particularly significant because of the potential 
applicability of certain diagnostic criteria relating to 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).

Prior to providing an examination on remand, the RO should 
also obtain all of the veteran's VA and any non-VA medical 
records relating to his left knee disability from August 2003 
to the present.

Accordingly, the Board REMANDS the claim for an initial 
compensable rating for a left knee disability for the 
following actions:

1.  Obtain copies of all VA medical 
records from August 2003 to the present 
that relate to treatment for the 
veteran's left knee.  Also request that 
the veteran specify whether he is now 
receiving any additional, relevant 
treatment for his left knee from any 
non-VA medical providers and obtain 
copies of any such non-VA records if the 
veteran identifies such evidence.

2.  Then, schedule the veteran for an 
examination to assess the current nature 
and severity of the veteran's service-
connected left knee disability.  Provide 
the claims folder to the examiner.  The 
examiner should describe all limitations 
involving the veteran's left knee, 
including ranges of motion in degrees, 
and any other symptoms, such as pain on 
motion, weakened movement, excess 
fatigability, incoordination, other 
functional loss, and whether pain limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time.  The examiner should 
specifically discuss whether the veteran 
now has arthritis of the left knee.  Any 
such conclusion must be based on all the 
evidence, including all appropriate 
diagnostic tests such as X-rays.  

3.  Readjudicate the claim for an 
initial compensable rating for the 
service-connected left knee disability.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


